DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/22/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Publication No. 20200101766 to Kizaki et al. (hereinafter “Kizaki”).
With respect to claim 1, Kizaki discloses a heating device (33a, 33b, 33c FIG.s 6B-10) comprising: a support member including a support face extending in a width direction of a medium and configured to support the medium onto which a liquid is ejected (21 platen FIG.s 6B-10); a first heating unit provided at the support member and configured to heat the support face contacted by the medium (33b FIG.s 6B-10); a second heating unit provided at the support member and configured to heat the support face (33a or 33c FIG.s 6B-10); and a control unit configured to control an output of the first heating unit, and to control an output of the second heating unit independently of the output of the first heating unit (506 FIG.s 5 and 6B-10), wherein a second heated region heated by the second heating unit is positioned adjacent to a first heated region heated by the first heating unit (33a, 33b, 33c FIG.s 6B-10), the first heating unit and the second heating unit are arranged, in order, from a center of the support face toward an end of the support face in the width direction (33a, 33b, 33c FIG.s 6B-10), a second detection unit configured to detect a temperature of the support face is provided at the second heated region heated by the second heating unit (34a, 34b, 34c FIG.s 6B-10), at a location further to an opposite side from the first heating unit than a center of the second heated region in the width direction (34a, 34b, 34c FIG.s 6B-10), and the control unit controls an output of the second heating unit based on detection by the second detection unit (506 33a, 33b, 33c, 34a, 34b, 34c  FIG.s 5 and 6B-10).
With respect to claim 3, Kizaki discloses a liquid ejection unit configured to eject the liquid onto the medium, wherein the liquid ejection unit faces the support face (recording heads 23 FIG. 2).
wherein the support member supports a medium having a first dimension that (21), when transported, passes through a center of the first heated region in the width direction, and a medium having a second dimension that, when transported, does not pass through the center of the first heated region in the width direction (FIG.s 6B-10), a first detection unit configured to detect a temperature of the support face is provided, in the first heated region, at a location through which the medium having the first dimension passes and the medium having the second dimension does not pass, and the control unit controls an output of the first heating unit based on detection by the first detection unit (506 33a, 33b, 33c, 34a, 34b, 34c  FIG.s 5 and 6B-10).
With respect to claim 5, Kizaki discloses wherein a dimension of the second heated region in the width direction is smaller than a dimension of the first heated region in the width direction (33a, 33b, 33c, 34a, 34b, 34c FIG.s 5 and 6B-10).
With respect to claim 6, Kizaki discloses a recording device comprising: the heating device according to claim 1 (10 FIG. 1).



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20200101766 to Kizaki et al. (hereinafter “Kizaki”) in view of U.S. Patent No. 10245851 to Nakano (hereinafter “Nakano”).
With respect to claim 2, Kizaki discloses the heating device.
However, Kizaki fails to specifically disclose:
an air blowing mechanism configured to blow air onto the first heated region and the second heated region.

an air blowing mechanism configured to blow air onto the first heated region and the second heated region (41, 51 Col. 13 Lines 33-60 Additionally, using air blowing mechanisms were common practice at the time of the invention.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air blowing mechanism as disclosed by Nakano with the method/apparatus of Kizaki. The motivation for doing so would have been to improve the drying of the printed surface (Col. 13 Lines 33-60 of Nakano).

Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20110267393 to Okamoto discloses a printer with heaters and an air blowing mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853